Bryan, J.,
after stating the case, delivered the opinion of the Court.
The Act of 1362, ch. 9, was amendatory of the eighth section of Art. 45 of the Code of Public General Laws. It provided that a husband might cause his own life to be insured for the sole use of his wife, and might also assign any policy of insurance on his own life to his wife, for her •sole use, and that in case the wife survived the husband, the amount of such insurance should be payable to her for her own use free from .the claims of the representatives of her husband, or any of his creditors.
*371This statute is one of a series of enactments in furtherance of the policy of protecting married women. It enables a husband to provide a fund for the benefit of his wife, in which his creditors have no interest or concern. It is nothing to the purpose that the creditors may be unable to obtain payment of their claims out of the husband’s property. This was the very exigency which the statute was intended to meet; this was the occasion when the wife needed protection. It would have been unnecessary to exempt the proceeds of the insurance from the claims of creditors, in cases where the husband’s property was sufficient to pay them. It was contemplated, that in cases where the creditors could not otherwise obtain payment, they would resort to this settlement on the wife; and at this point the statute interposes and secures it to her. There is no restriction, qualification or proviso in the Act of Assembly, and it would be against common reason to except from its operation the cases of husbands who were unable to pay their debts. The Act of 1878, ch. 200, is stated in its title to be intended to authorize the issuing of policies of life insurance for the benefit of the wife, children, dependent relative, or creditor of any person in this State. It provides that policies of life insurance taken out for the benefit of, or bona fide assigned to any of the persons named, shall be vested in them free and clear from all claims of the creditors of such insured person. It has been said in behalf of the appellees, that the rights of a husband under the Act of 1862 are restricted by this Act; and that as an assignment of a policy in prejudice of the rights of subsisting creditors would not be bona fide, it cannot now be made by a husband in favor of his wife. It must be observed that the Act of 1878 does not purport to amend the Act of 1862, and that, indeed, it does not pursue the mode which the Constitution requires to be adopted when sections of the Code are amended. It does not in terms refer to the Act of 1862, or to any rights con*372ferred by its provisions; its purpose was to embrace other cases not included therein. The previous Act had given the wife rights under a policy acquired from her husband; this Act not diminishing the capacity of the wife to acquire this interest, gives her an additional right to acquire it from any person whomsoever. It confers new rights, but does not take away any already existing. There is in the statute no language of a negative or exclusive character ; its purpose was to authorize the making and assignment of policies in the cases mentioned, and not to affect the question of their validity in any other cases'. In other words, it was an enabling and not a restraining statute. Our conclusion is, that the settlement on a wife by her husband under the Act of 1862, stands on its own footing, and is not affected by the Act of 1878.
(Decided 4th December, 1885.)
The bill of complaint assails the transfer of the policy to Mrs. Elliott by her husband, on the ground that at the time of the transfer he was indebted to the complainant and other persons in large sums of money, which he was unable to pay. The transaction is for this reason charged to be fraudulent and void, and the prayer is made for the interposition of equity by injunction and the appointment of a receiver. We have decided that Elliott had a right to assign this policy to his wife, and that his creditors have no interest in it. As the bill cannot on its own showing be maintained, it must be dismissed.
A motion was made in behalf of the insurance company for an allowance out of the proceeds of the policy for costs and counsel fees. There is no principle 'ofequitv or rule of practice which would authorize us to make such an allowance.

Orders reversed, and bill dismissed, with costs in both Courts.